Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“gas supply unit” and “switching unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
It should be noted that the specification is silent on what structure corresponds to a gas supply unit and a switching unit; however, for purposes of examination the Examiner considers it to be the following:
Paragraphs [0039], [0060]-[0061], a gas supplying unit is a gas supply source.
Paragraphs [0052], [0074], a switching unit is a switch.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, as discussed above, “a gas supply unit” and “a switching unit” invokes interpretation under U.S.C. 112(f).  However, all recitations of “a gas supplying unit” in the specification refers to a gas supplying unit without further specifying a specific structure to perform the function of “to supply a film forming source gas to be formed into plasma”.  However, all recitations of “a switching unit” in the specification refers to a switching unit without further specifying a specific structure to perform the function of “to selectively switch the voltage outputted from the voltage application unit to the upper electrode among a high frequency voltage outputted from the high frequency power supply, a DC voltage outputted from the DC power supply, and a superimposed voltage in which the DC voltage is superimposed with Without any disclosure of a structure, materials, or acts for performing the functions or any link of structure to the functions, one cannot conclude that the inventor was in possession of the claimed invention.
In light of the above, dependent claims 2-6 are also rejected under U.S.C. 112(a) at least due to dependency to rejected 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a gas supplying unit” and “switching unit” in claims 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. “A gas supplying unit” has no specific structure that corresponds with “a gas supplying unit” and thus it is unclear what the structure of “a gas supplying unit” is.  “A switching unit” has no specific structure that corresponds with “a switching unit” and thus it is unclear what the structure of “a switching unit” is.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

A gas supplying unit is a gas supply source or equivalents thereof.
A switching unit is a switch or equivalents thereof.
In light of the above, dependent claims 2-6 are also rejected under U.S.C. 112(b) at least due to dependency to rejected claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ehata (J.P. 2004-158247A).
Referring to paragraphs [0085]-[0147], Figures 1, 15, and 23, Ehata discloses a film forming apparatus comprising: a vacuum-evacuable processing chamber 10 (par.[0085]); a lower 
Alternatively, Ehata shows that a component 15 can operate in different modes S or R, P1, P1+R (Figs. 19-20) and therefore, it is obvious that some type of on/off device, switch, or controller is used to turn on a high frequency voltage S or R, a DC voltage P1, or a superimposed voltage in which the DC voltage is superimposed with the high frequency voltage P1+R at different time periods.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention that the component 15 of Ehata is a switching unit.
With respect to claim 3, the film forming apparatus of Ehata further includes wherein the DC voltage outputted from the DC power supply is a pulsed DC voltage (par.[0085]).
s 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehata (J.P. 2004-158247A) in view of Shimono et al. (J.P. 11-031685A).
	The teachings of Ehata have been discussed above.
	Ehata fail to teach an impedance control circuit connected between the lower electrode and the ground.
	Referring to Figures 1-2 and the abstract, Shimono et al. teach a film forming apparatus further comprising:  an impedance control circuit 7 connected between the lower electrode 3 and the ground in order to control an electric field and to change the generation range of plasma.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Ehata to include an impedance control circuit as taught by Shimono et al. in order to control an electric field and to change the generation range of plasma.  
	With respect to claim 4, the film forming apparatus of Ehata in view of Shimono et al. further includes wherein the DC voltage outputted from the DC power supply 13 is a pulsed DC voltage (Ehata-par.[0085]).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehata (J.P. 2004-158247A) in view of Koshimizu et al. (U.S. 2008/0053817).
	The teachings of Ehata have been discussed above.
	Ehata fail to teach wherein the DC voltage outputted from the DC power supply is a constant voltage.
.

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehata (J.P. 2004-158247A) in view of Shimono et al. (J.P. 11-031685A) as applied to claims 2 and 4 above, and further in view of Koshimizu et al. (U.S. 2008/0053817).
	The teachings of Ehata in view of Shimono et al. have been discussed above.
	Ehata in view of Shimono et al. fail to teach wherein the DC voltage outputted from the DC power supply is a constant voltage.
	Referring to Figure 1 and paragraphs [0030], [0035], Koshimizu et al. teach that it is conventionally known in the art for the DC voltage outputted from the DC power supply 22 to be a constant voltage in order to achieve uniform plasma.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the DC power supply of Ehata in view of Shimono et al. to be a constant voltage as taught by Koshimizu et al. since it is an alternate means to achieve uniform plasma.  The resulting apparatus of Ehata in view of .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Susa’415 and Ohnishi et al.’712 teach HF and DC power supplies connected to the upper electrode.  Nakagawa’305, Tokashiki’689, Matsumoto et al.’194, Koguchi et al.’489, Honda’671 teach HF and DC power supplies having a switching unit.  Ui et al.’508, Kojima et al.’678, and Furuya’752 teach DC voltage is superimposed with HF voltage.  Sato’600 and Iwata et al. teach an impedance control circuit.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432.  The examiner can normally be reached on Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/Michelle CROWELL/Examiner, Art Unit 1716                                                                                                                                                                                                        
/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716